Citation Nr: 1740207	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  00-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for residuals of an injury to the left wrist and forearm.

2. Entitlement to an initial disability rating in excess of 10 percent prior to November 7, 2012 and in excess of 20 percent thereafter for mild hypertrophic changes, residuals of injury to left arm and shoulder. 

3. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).

5. Entitlement to an effective date earlier than October 28, 2014, for grant of service connection for diabetes mellitus type II, associated with herbicide exposure. 



REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He also served in the National Guard from January 8, 1994 to January 31, 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran's claim for an increased evaluation of his wrist and forearm disability was denied in an October 1999 rating decision.  The Veteran's claim of service connection for his left arm and shoulder disability was granted in a July 2001 rating decision.  The Veteran was again notified of this decision in April 2007, after which he filed a notice of disagreement.  Although the Veteran did not specifically appeal the rating decision for his left wrist and forearm disability, the Board previously determined that all of the left arm disabilities are intertwined and should be reevaluated accordingly.  

The Veteran's claim for PTSD was granted in a September 2006 rating decision.  The RO assigned a 30 percent rating, effective May 24, 2006, and the Veteran appealed the rating assigned.  During the course of the appeal, in a December 2015 rating decision the Veteran's PTSD was increased to 50 percent effective May 24, 2006.

In August 2009, the Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

A December 2015 Board decision denied the Veteran's claim of entitlement to an increased rating for service-connected PTSD.  An October 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented an October 2016 Joint Motion for Partial Remand, vacating and remanding, in part, the December 2015 Board decision that denied entitlement to an increased rating for service-connected PTSD.  As such, the issue of entitlement to an increased rating for service-connected PTSD is again before the Board.

In a June 2013 rating decision, the RO increased the Veteran's PTSD rating to 50 percent, effective January 14, 2010, and increased the left arm/shoulder rating to 20 percent, also effective November 7, 2012.  The Veteran purported appeal the effective date of the increased rating, but the RO informed the Veteran's attorney that the increased rating issues related to these disabilities are on appeal.  In other words, the Board will consider whether the Veteran is entitled to increased ratings during the entire timeframes on appeal.  Although this was a partial grant of the benefits sought, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned for his PTSD and left arm/shoulder disability and he has not been granted the maximum benefit allowed; thus, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in conjunction with this case.

The issues of entitlement to an increased rating for residuals of injury to left wrist and forearm, an increased rating for residuals of injury to the left arm and shoulder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the entire period on appeal the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as anxiety, depression, difficulty sleeping and nightmares, irritability, isolating and avoidance behaviors, anger outbursts, hypervigilance, startle response, difficulty concentrating and attention difficulties at times and occasional passive suicidal ideations; but not by occupational and social impairment with deficiencies in most areas.

2. No correspondence is of record which may be construed as a formal, informal claim, or written intent to file a claim of entitlement to service connection for diabetes mellitus type II prior to October 28, 2014. 

3. There was no formal or informal claim pending for entitlement to service connection for diabetes mellitus type II prior to October 28, 2014. 


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 50 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).

2. The criteria for an effective date prior to October 28, 2014 for the grant of service connection for diabetes mellitus type II have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 3.816 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In July 2006 the Veteran was provided notice as to the necessary elements to substantiate his claim for an increased rating for PTSD. This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings, entitlement to TDIU and how effective dates are determined. As this letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

In this case, the Veteran's claim for entitlement to an earlier effective date for grant of service connection as to diabetes mellitus type II arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs), VA treatment records and Social Security Administration (SSA) records with the claims file. No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

During the hearing, the Acting VLJ clarified the issues and explained an increased rating claim. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the Acting VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board notes that neither the Veteran nor his representative identified any current shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remands

Previously the case was most recently before the Board in May 2012. The case was remanded for additional development and to afford the Veteran VA examinations. Given the November 2012 VA examination and November 2016 examination; the association of outstanding treatment and SSA records; attempts to obtain Vet Center treatment records, and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with the May 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

III. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the applicability of staged ratings will not be discussed, as such is not warranted.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).




IV. PTSD

The Veteran contends he is entitled to a rating in excess of 50 percent for his service-connected PTSD. As noted above, the December 2015 Board decision granted an increased 50 percent rating during the entire period on appeal.  The Veteran's PTSD is rated at 50 percent under Diagnostic Code 9411. The Board finds that based on the evidence of record, the preponderance of the evidence is against finding a rating in excess of 50 percent for the Veteran's PTSD is warranted. 

Under Diagnostic Code 9411, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Importantly in this case, effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

As the Veteran's claim was pending before the AOJ on August 4, 2014, a diagnosis and analysis of the Veteran's current severity of his PTSD must conform to DSM-V. See 38 C.F.R. § 4.125(a)(2016). The most recent VA examination was performed in November 2016 and thoroughly addressed the current severity of the Veteran's PTSD. In addition, the file contains VA mental health examinations performed prior to August 2014 when DSM-IV was the medical and regulatory standard and was appropriate for use by the examiners at those times. As there is no information to the contrary, the Board will presume that earlier VA examiners appropriately utilized the diagnostic standard in effect at the time of their examinations.

Further, the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). The DSM-V does not provide a GAF score. 

The Board finds that during the entire period on appeal the Veteran's PTSD approximated a 50 percent rating. The evidence of record shows that the Veteran has had occupational and social impairment with reduced reliability and productivity. The Veteran reported symptoms including anxiety, depression, difficulty sleeping and nightmares, irritability, isolating and avoidant behaviors, anger outbursts, hypervigilance, startle response, difficulty concentrating and with attention at times and occasional passive suicidal ideations. Lay statements include reports by the Veteran's wife that he exhibits avoidant behaviors, and at times, increased irritability. The Veteran and his spouse are competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his PTSD during the appeal.

Turning to the medical evidence, the Veteran was afforded a VA PTSD examination in July 2006. He reported being currently employed and having problems with his bosses, and was looking forward to retirement.  See July 2006 VA examination. He reported having a "fairly good" relationship with his spouse of 28 years and his two adult children.  He reported first experiencing PTSD symptoms soon after discharge from service, but only recently began treatment.  He was being treated with medication and advised that it has been helpful.  The Veteran reported poor sleep, nightmares, intrusive memories, avoidance, hypervigilance, some concentration problems, irritability, passive suicidal ideation (no plan or intent), exaggerated startle response, and no tolerance for crowds.  The Veteran stated that he generally keeps to himself, but is friendly with his brother in law.  He denied having any hobbies or activities that he enjoyed.  The Veteran also reported that he had mild memory loss and problems remembering directions and locations of places while he was working.  

On the mental status examination, the examiner noted that the Veteran's appearance and hygiene were good, and he was pleasant and cooperative.  His affect was flat, his mood was dysphoric, and he was oriented in all spheres.  Thought content and processes were within normal limits, and there was no evidence of delusions, hallucinations, inappropriate behavior, or homicidal ideation.  There was no evidence of gross memory loss or impairment.  Speech was normal.  The examiner indicated the Veteran is able to maintain personal hygiene and could perform his activities of daily living.  The examiner diagnosed PTSD and assigned a GAF of 55, but was unable to determine whether the dysthymic disorder was related to his military service.  The examiner opined that the Veteran's symptoms "fall into the moderate range of severity and occur on a daily basis."  The examiner opined that although the Veteran has reported problems with his bosses and looking forward to retirement, it did not appear that he lost any time from work due to his PTSD symptoms.  Further, the examiner opined that he did not believe his PTSD had any significant impact on his employment functioning. 

Then, the Veteran was afforded a VA PTSD examination in January 2010. The Veteran reported some suicidal ideation, but without plan or intent.  See January 2010 VA examination. He described a history of being short-tempered with his wife, but noted that they were still married.  He indicated that he was on speaking terms with his adult children, but that he did not see his siblings often.  He indicated he was on good terms with them most of the time.  He noted that he had a brother in law with whom he went out "every now and then."  He stated that he did not do much but watch television, use the computer, and care for his pets.  He denied a history of violence/assaultiveness.  He denied any problems with substance use. 

On the mental status examination the Veteran's appearance was normal, his attitude toward the examiner was appropriate, and his speech and psychomotor activity were normal.  His affect was noted to be constricted and his mood depressed.  Attention was intact and he was oriented in all spheres.  His thought processes and content were normal, and he denied any delusions or hallucinations.  The examiner found the Veteran to be of average intelligence.  He noted that the Veteran understood the outcome of his behavior.  The 
Veteran denied panic attacks, homicidal/suicidal thoughts, obsessive/ritualistic behavior, or episodes of violence.  He exhibited appropriate behavior and hygiene, and indicated that he had no problems with activities of daily living.  The examiner noted that the Veteran's remote memory was normal, but that he had mild impairment of recent and immediate memory.  The Veteran described his symptoms as including: distressing recollections of the event, distressing dreams, acting/feeling as if the traumatic event was recurrent, intense psychological distress and physiological reactivity when exposed to internal or external cues resembling the event, avoidance, inability to recall aspects of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment, and sense of foreshortened future.  He reported difficulty falling and staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

The examiner indicated that the Veteran's symptoms occurred daily, were moderate, and varied in time frames.  The Veteran indicated that he was withdrawn and did not like to talk with others, and that he avoided crowds when possible.  The examiner diagnosed PTSD and depressive disorder, but noted that he was unable to determine whether or not depressive disorder was secondary to his PTSD.  The examiner opined that the Veteran's "reported concentration difficulties, motivational deficits, intrusive memories, and irritability would most likely lead to reduced reliability and productivity if the [V]eteran were employed."  The examiner assigned a GAF score of 54 for PTSD and a GAF score of 55 for depressive disorder.  

Next, the Veteran was afforded a VA PTSD examination in November 2012.
The examiner noted the Veteran's recent VA treatment history showing PTSD, alcohol dependency versus alcohol abuse, and an assigned GAF score of 45 (severe impairment). See November 2012 VA examination.  This examiner diagnosed PTSD and assigned a GAF score of 60.  He indicated that the Veteran had moderate PTSD with moderate social impairment.  He noted that the Veteran was being given the benefit of the doubt, as his Minnesota Multiphasic Personality Inventory (MMPI) results were invalid due to exaggeration of symptoms.  The examiner opined that the Veteran's PTSD symptoms were productive of "occupational and social impairment with reduced reliability and productivity."  

During the examination, the Veteran reported being married for 25 years with two adult children.  He was polite and friendly, and indicated that his wife "tolerates his anger."  He described being proud of his children and enjoying staying home and tending to his lawn.  He stated that he retired in 2009 as a heavy equipment operator after 23 years of work.  He indicated that he was on Social Security Disability.  He recalled being written up twice because of conflict at work, but was never suspended.  He indicated that he was on medication for treatment, which he reported had helped his sleep and mood.  He endorsed a history of anger outbursts, homicidal ideas without intent, depression, anxiety, and sleep disturbance.  He stated that he had nightmares twice weekly, and daily thoughts of Vietnam.  He described a history of increased startle response.  The examiner noted that the Veteran's symptoms were mild to moderate in nature.  He noted that the Veteran had average intelligence, but produced an invalid/exaggerated MMPI.  He concluded that the Veteran's current PTSD rating was appropriate based upon a review of the data from the current examination.   

Lastly, the Veteran was afforded a VA PTSD examination in November 2016. The examiner recorded symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss. See November 2016 VA examination. Diagnoses of PTSD, chronic, and major depressive disorder, recurrent were noted. The examiner noted occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The Veteran denied side effects of prescribed medication, and reported that his medications continued to control his symptoms. 

On mental status examination, the Veteran was alert and fully oriented. He was appropriately dressed, cooperative and exhibited normal speech. His thought process was logical, linear and goal directed. Mood was depressed with congruent affect. The Veteran denied hallucinations and/or delusions, and suicidal/homicidal ideation. Insight, judgment, and impulse control were intact with no observable impairment in attention, concentration or memory. The Veteran reported avoiding friends and visitors when they came to the house, and indicated that he would answer the telephone only when his wife called. The examiner concluded that the Veteran's PTSD did not prevent him from functioning in an occupational environment. Id. 

VA and Social Security Administration (SSA) records have been associated with the claims file. The Veteran has had numerous psychiatric diagnoses-including PTSD, major depressive disorder, alcohol abuse, rule-out agoraphobia, and dysthymia (mild to moderate).  He has reported symptoms including periods of low energy, not being social with others, sleep impairment, supportive wife, road rage, anxiety, hypervigilance, irritability, declining memory, nervousness, and exaggerated startle response.  These records show, on occasion, impaired attention, failure of abstract thinking, concrete thought processes, difficulty with recall, and normal thought content/processes. Occasional passive suicidal/homicidal ideations have been reported, and the Veteran has denied auditory or visual hallucinations.  Good insight and judgment have consistently been reported. Treatment records at times show heightened symptoms and at other times symptoms are noted to have improved.  

August 2006 treatment records note the Veteran reported ongoing difficulty with his temper especially while working. See August 18, 2006 VA psychiatry medicine note. A GAF of 48 was reported. A May 2007 treatment note reported improved sleep, but the Veteran reported hangover like side effects after taking trazodone. On the mental status examination the Veteran was oriented times four, with normal memory and cognition. Insight and judgment were good and no suicidal/homicidal ideations or plans were reported. The Veteran's psychiatrist noted improved PTSD, with a GAF of 46. See May 15, 2007 VA psychiatrist outpatient note. 

In February 2008 treatment records noted no side effects of prescribed medications, and the Veteran reported improved mood, better sleep, decreased irritability and good concentration. The Veteran continued to report nightmares, and avoidance of crowds. See February 27, 2008 VA psychiatry resident note. June 2008 treatment records note ongoing nightmares and flashbacks, on the mental status examination the Veteran was oriented times four with memory, cognition and thought process intact. No suicidal/homicidal ideations or plans were reported. See June 18, 2008 VA psychiatry outpatient note. A GAF of 44 was reported. September 2008 treatment records note the Veteran's Sertraline was increased and he reported no medication side effects. The Veteran's wife reported an overall improvement in his mood. See September 30, 2008 VA psychiatry outpatient note. 

In March 2009 treatment records note a review of the Veteran's current prescribed medications and no side effects were reported. The Veteran reported occasional temper flare-ups with his wife. See March 3, 2009 VA psychiatry medication management note. On the mental status examination the Veteran was alert, cooperative and oriented times four. His stream and content of thought were normal, memory and cognition were grossly intact with good insight and judgment. No suicidal/homicidal ideations or plans were noted. 

July 2009 treatment records note the Veteran's continued difficulty with his temper, continues to avoid people and feels hyper alert in social situations. On the mental status examination the Veteran was oriented times four, with a constructed affect. His stream and content of though were normal, with memory and cognition intact. See July 21, 2009 VA psychiatry outpatient note. November 2009 treatment records note no side effects of medication, and the Veteran reported staying at home to reduce his stress and feel secure. On the mental status examination the Veteran was oriented times four, noted normal thought processes and memory and cognition. No suicidal/homicidal ideations or plans were reported. See November 9, 2009 VA psychiatry outpatient note. In a September 2010 treatment record the Veteran reported that sometimes Sertraline made him slow and caused belly aches.  It was recommended he cut back his dosage. See September 17, 2010 VA psychiatry resident note.  

In May 2012 the Veteran reported difficulty concentrating while watching TV. See May 5, 2012 VA psychiatry note. The VA psychiatrist noted impaired attention, and failure of abstract thinking. On mental status examination the Veteran was oriented times four. He was appropriately dressed, with good hygiene. Some impairment in attention process was noted, as was some psychomotor slowing. Thought processes were concrete and intact. No suicidal/homicidal ideations were reported. Treatment records in September 2012 note that the Veteran was provided feedback on a neuropsychological evaluation which showed problems in the areas of attention and executive functioning. Various etiologies were discussed including depression, anxiety, sleep apnea, medications and possibly a frontal lobe degenerative process. See September 28, 2012 VA neuropsychology note. 

Additionally, SSA records have been associated with the claims file and a disability determination noted that the Veteran was entitled to SSA benefits beginning April 30, 3009 in part due to his PTSD. 

Based on a review of the evidence of record the Board finds that the current 50 percent evaluation is appropriate for the entire period on appeal. During the appeal the Veteran experienced symptoms including anxiety, depression, difficulty sleeping and nightmares, irritability, isolating and avoidance behaviors, anger outbursts, hypervigilance, startle response, difficulty concentrating and with attention at times and occasional passive suicidal ideations, which are contemplated by the current 50 percent rating. The Board recognizes that some of the Veteran's reported symptomology approximates the listed criteria for an evaluation in excess of 50 percent. The Board also notes that some of the Veteran's symptoms have slightly worsened at various points during the appeal period, and have also slightly improved at other times during the appeal period. However, the overall nature, frequency, and severity of his signs and symptoms have not risen to the level contemplated by a 70 percent evaluation. 

According to the DSM-IV, a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). As discussed above, the DSM-V does not provide a GAF score. However, noting the range of the Veteran's scores during this period from 44 to 55, prior to implementation of the DSM-V indicates primarily moderate symptoms, and lesser instances of serious symptoms. The November 2012 VA examination reported a GAF of 60 noting moderate PTSD symptoms with moderate social impairment. The VA examination in January 2010 reported a GAF of 55. VA treatment records note GAF scores ranging from 45 to 50. Primarily GAF scores ranged from 45 to 55 reflecting moderate to serious symptoms during this period on appeal.  These are one factor for consideration when assigning a rating in a case.

The Veteran's representative at various points during the appeal period has argued that an increased rating was warranted for PTSD due to an increased severity of symptoms. The Veteran's representative has alleged that a 70 percent rating is warranted for the period on appeal. The  representative noted that the Veteran continues to suffer from PTSD and major depressive disorder, exhibiting symptoms of isolative behavior, a decline of cognitive functioning, ans obsessional rituals, and that Veteran's prescribed medications for PTSD were having a negative impact on his cognitive functioning. However, VA benefits may not be granted based on speculative opinions.  As noted above, the GAF score is one factor in considering the severity of the Veteran's PTSD.  Lastly, the benefit of the doubt rule is for application when the evidence is in equipoise, which occurs only when there is an approximate balance between the positive and negative evidence.  38 C.F.R. § 3.102 (2016). That evidence must be both competent and credible. Here, there is no such balance of evidence.  

During this appeal the Veteran experienced occupational and social impairment with reduced reliability and productivity due to symptoms such as anxiety, depression, difficulty sleeping and nightmares, irritability, isolating and avoidance behaviors, anger outbursts, hypervigilance, startle response, difficulty concentrating at times and occasional passive suicidal ideations. The Veteran's symptoms during the appeal are all typical and considered in the assignment of a 50 percent rating. The Veteran's PTSD has not been characterized by occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking or moods. During the appeal the Veteran continued to care for his dog, and maintain his yard. He reported maintaining positive relationships with his adult children. The Veteran remains married and gets along well with his wife most of the time. While increased isolating behaviors including avoiding friends, and refusing to speak with people on the phone have been reported during the appeal there is no indication that the Veteran experiences an inability to establish and maintain effective relationships. At times the Veteran has reported passive suicidal and homicidal ideations, however there was been no illogical, obscure or irrelevant speech, impaired impulse control resulting in unprovoked irritability with periods of violence, spatial disorientation, or neglect of personal appearance in hygiene. Mental status examinations have noted the Veteran consistently maintained his personal appearance and performed activities of daily living. On occasion the Veteran reported difficulty concentrating, cognitive slowing and mild memory loss, in part attributable to his prescribed medications. VA treatment records in September 2012 noted that the Veteran's attention and executive functioning problems have various etiologies and could be attributable to depression, anxiety, sleep apnea, medications, or possibly a frontal lobe degenerative process. While the Board has considered the Veteran's and his representative's statements as to side effects of his medications and cognitive functioning, and subsequent impairments of short and long term memory, attention and impaired abstract thinking these are contemplated by the current 50 percent rating. 

Further, while the Veteran's PTSD has impacted his relationships he continues to maintain relationships with his wife, adult children and immediate family members. The Board notes that while some of the Veteran's symptoms during the appeal have been indicative of a 70 percent rating his symptoms more nearly approximate the criteria contemplated by a 50 percent rating during the entire period on appeal. The Board has considered all of the evidence of record and finds that the weight of competent observations and assessment did not meet the corresponding level of severity and loss of social and occupational functioning warranted for an increased rating. As such, the evidence of record is against finding that the Veteran has demonstrated occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent rating for this period. 

In conclusion, all potentially applicable diagnostic codes have been considered for this period, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's PTSD. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The evidence of record reflects symptoms and a level of social and occupational impairment best approximated by the current 50 percent rating as to the Veteran's PTSD. The evidence of record does not reflect that the Veteran suffers from occupational and social impairment with deficiencies in most areas, and as a result, entitlement to a rating in excess of 50 percent for PTSD is denied. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

Additionally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet.App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

V. Earlier Effective Date

Generally, the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. The effective date of an award of compensation for service connection will be the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later." 38 C.F.R. § 3.400(b)(2)  (2014); see also 38 U.S.C.A. § 5110(a) (West 2014); Sears  v. Principi, 16 Vet. App. 244 (2002).

The Board notes that effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office. These amendments, however, are only applicable with respect to claims filed on or after March 24, 2015, and are not applicable in the present case. 

Prior to March 24, 2015, VA recognized formal and informal claims. A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is any communication or action indicating intent to apply for one or more benefits, and must identify the benefit sought. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims both formal and informal for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated. See Brannon v. West, 12 Vet. App. 32, 34-35 (1998). See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant). The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum. Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record. Szemraj v. Principi, 357 F.3d 1370, 1373   (Fed. Cir. 2004).

In regards to the claim for an earlier effective date, the RO issued a rating decision in April 2015, after the Veteran submitted a claim for service connection for diabetes mellitus type II on October 28, 2014.  

The Veteran contends that he is entitled to an effective prior to October 28, 2014, for the grant of service connection of diabetes mellitus type II. Specifically, the Veteran contends the effective date for award of service connection for diabetes mellitus type II should be October 9, 2008, the date of his diagnosis. The Veteran contends the RO erred in not adjudicating a claim for service connection for diabetes mellitus Type II under the provisions of Nehmer. 

Under certain amendments to the list of diseases for which service connection may be presumed based on a claimant's exposure to herbicides during the Vietnam War. See 38 C.F.R. § 3.309 (2016); Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. U.S. Dept of Veterans Affairs, 494 F.3d 846 (C.A. 9 2007).  Pursuant to the Nehmer class-action litigation, VA is required to readjudicate the previously denied claims of certain veterans who may be eligible to receive retroactive payments based on changes in the law.

The Veteran contends that under Nehmer, for Veterans who served in Vietnam, the RO erred and should have assigned an effective date of October 9, 2008, the date of diagnosis. Further, the Veteran contends that the March 8, 2010 rating decision addressing entitlement to service connection for left carpal tunnel syndrome should have also included a claim for service connection for diabetes mellitus type II, pursuant to the provisions of Nehmer. 

Ordinarily, the effective date of an award of service connection granted under a liberalizing law or administrative issue is the effective date of the liberalizing law or administrative issue, provided that the Veteran's claim is received within one year of that date. See 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114 (a). Again, the effective date of the relevant liberalizing administrative issue was well before 2008. Here, the October 2014 claim was submitted more than a year after the effective date of the liberalizing law. As such, 38 U.S.C.A. § 5110 (g) does not assist the appellant.

There is however, another effective date regulation, the previously referenced 38 C.F.R. § 3.816 , which applies to members of the Nehmer class. As a Vietnam Veteran with a covered herbicide disease, the Veteran meets the regulation's definition of a Nehmer class member. See 38 C.F.R. § 3.816 (b)(1).

Under § 3.816(c)(2), if the Veteran's claim for disability compensation for the covered herbicide disease was received by VA between May 3, 1989 and October 1, 2002 (the effective date of the regulation establishing a presumption of service-connection for diabetes mellitus), then the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.

Further under 38 C.F.R. § 3.816(c)(4) when there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations under 38 C.F.R. §§ 3.114 and 3.400. As such, since there was no prior claim either previously denied or currently pending, the Board will consider whether an earlier effective date is warranted under 38 C.F.R. §§ 3.114 and 3.400. 

The Veteran first submitted a formal claim for diabetes mellitus on October 28, 2014.  There is little doubt that the Veteran's diabetes mellitus type II manifested at some point prior to October 2014. However, consistent with the provisions of 38 C.F.R. §§ 3.816, 3.114, 3.400, the Board cannot award an effective date prior to October 28, 2014. There is no evidence of a formal or informal service connection claim for diabetes mellitus prior to this date. As VA received the Veteran's first claim for compensation for diabetes after his disability arose, the date of claim of October 28, 2014, is the correct effective date for the Veteran's award of service connection for diabetes mellitus. 

The Board has given the most favorable reading possible to the facts of this case, but finds that there is no interpretation of the facts of this case which will support a legal basis for favorable action with regard to the Veteran's claim. As there was no communication or submission of evidence from the Veteran evidencing intent to apply for benefits for entitlement to service connection for diabetes mellitus prior to October 28, 2014. Accordingly, the Board finds no basis in the law or facts in this case for an effective date for service connection for diabetes mellitus earlier than Ocotbere 28, 2014. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. In reaching this conclusion, the benefit of the doubt doctrine was considered. However, as a preponderance of the evidence is against this claim this doctrine is not for application. See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Court has held in Rudd that 38 U.S.C.A. § 5110 (a) precludes a veteran from receiving service-connected disability payments "earlier than the date of receipt of application therefore."  In this case, the pertinent date is when the Veteran filed the claim in October 2014. Simply put, absent a showing of clear and unmistakable error, the Veteran cannot receive an effective date for a time frame earlier than the receipt date of her application to reopen, even with new evidence supporting an earlier disability date. See Rudd, 20 Vet. App. at 299. To hold otherwise would also vitiate the rule of finality, the purpose of which is to "preclude repetitive and belated readjudication of veterans' benefits claims." Cook v. Principi, 318 F.3d 1334, 1339   (Fed. Cir. 2002).

Therefore, under the laws and regulations pertaining to effective dates, the October 28, 2014 date of claim is the appropriate effective date for the grant of entitlement to service connection for diabetes mellitus type II in this case, and an earlier effective date is not warranted.


ORDER

Entitlement to an increased rating in excess of 50 percent for post traumatic stress disorder is denied.

Entitlement to an effective date prior to October 28, 2014 for award of service connection for diabetes mellitus type II, is denied. 


REMAND

The Veteran contends that he is entitled to an increased rating in excess of 10 percent for residuals of an injury to his left wrist and forearm. In addition, the Veteran contends that he is entitled to an initial disability rating in excess of 10 percent prior to November 7, 2012, and in excess of 20 percent thereafter for mild hypertrophic changes, residuals of injury to left arm and shoulder. The Board finds that remand is warranted for a new VA examination. 

Previously the case was most recently before the Board in December 2015, and was remanded for the Veteran to be afforded a VA examination to ascertain the severity and manifestations of his service-connected left/shoulder/arm and left wrist/forearm disabilities. The Veteran was afforded a VA examination in April 2016 as to his left shoulder/arm and left wrist/forearm disabilities. 

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). During the pendency of the appeal, it was determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. Testing for pain includes both active and passive motion. 38 C.F.R. § 4.59.

Here, the Veteran has reported ongoing pain symptoms and nerve and muscle problems in his upper left extremity as a result of his left shoulder/arm and left/wrist forearm disabilities. The April 2016 VA examiner recorded left shoulder range of motion and noted that flexion was to 90 degrees, abduction was to 80 degrees, external rotation was to 65 degrees and internal rotation was to 70 degrees. However, there is no indication whether the noted range of motion of the left shoulder was active, passive, and if weight bearing and non-weight bearing range of motion was considered or whether the recorded values were the same for each. Thus, the examination is inadequate in this case. As such the Board finds it must remand the claim for a new examination to determine the current severity of the left shoulder/arm disability.

As to the Veteran's left wrist/forearm disability he was afforded a VA examination in April 2016. Here, the Veteran reported his left wrist/forearm has experienced ongoing constant pain, increased symptoms and nerve and muscle problems in his left upper extremity. The April 2016 VA examiner noted range of motion of left wrist was unable to be tested due to discrepancies in testing. The examiner noted that range of motion resting with a goniometer was consistent with severe ankylosis, but current imaging studies did not demonstrate ankylosis, and thus there were concerns of suboptimal effort. However, there is no indication that the noted range of motion of the left wrist was active, passive, and if weight bearing and non-weight bearing range of motion was considered or whether the recorded values were the same for each. Thus, the examination is inadequate in this case. As such, the Board finds it must remand the claim for a new examination to determine the current severity of the left wrist/forearm disability.   

Entitlement to a TDIU is inextricably intertwined with the increased rating claims for the left upper extremity which are being remanded for additional development. Therefore, a final decision on the issue of entitlement to TDIU cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Hence, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in order to ascertain the current severity of his service-connected left wrist/forearm and left shoulder/arm disabilities. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report. 

In assessing the severity of the left shoulder/arm and left wrist/forearm disabilities, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia, 28 Vet. App. at 168-70. 

If the Veteran describes flare-ups of pain, as he has done in the past, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

The examiner should address whether the Veteran has any neurological and/or muscular symptoms associated with his service-connected disabilities of the left upper extremity. 

The underlying reasons for any opinions expressed must be included in the report.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative, if any, should be afforded the applicable time period in which to respond, before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


